Citation Nr: 1101101	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  
His military occupational specialty was in field artillery.  He 
had service in the Republic of Vietnam, where his awards and 
decorations, included the Purple Heart Medal.  

This case was previously before the Board of Veterans' Appeals 
(Board) in November 2009, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed and 
continued the denials of entitlement to service connection for a 
hearing loss disability and tinnitus.  Thereafter, the case was 
returned to the Board for further appellate action.

In its November 2009 remand, the Board directed the AMC to obtain 
all relevant VA treatment records that have not been associated 
with the claims folder, including the report of an audiogram 
performed by VA in June 2007 and records associated with the 
subsequent issuance of a hearing aid.  As a matter of law, the 
Veteran has a right to compliance with the Board's remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the AMC did not obtain the noted audiogram report, the 
Board does not find the failure to do so prejudicial to the 
Veteran's claim.  Indeed, the evidence of record prior to the 
remand, as well as that obtained pursuant to the remand, is 
completely consistent and overwhelmingly supports the decisions 
below.  Therefore, the failure to obtain the June 2007 audiogram 
report could not possibly affect the outcome or the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd and remanded on other grounds 444 F.3d 
1328 (Fed. Cir. 2006).  Further development to comply with the 
holding in Stegall would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant.  Accordingly, such development is not warranted and 
will not be ordered.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

In April 2009, during the course of the appeal, the Veteran had a 
video conference with the Veterans Law Judge, whose signature 
appears at the end of this decision.


FINDINGS OF FACT

1.  A current hearing loss disability, under VA criteria, is not 
established.

2.  Tinnitus was first manifested many years after service, and 
the preponderance of the evidence shows that it is unrelated 
thereto.


CONCLUSIONS OF LAW

1.  The claimed hearing loss disability is not the result of 
disease or injury incurred in or aggravated by service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a hearing loss disability and tinnitus.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing 
the record, the Board finds that VA has met that duty.

In May 2007, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and set forth the criteria, 
generally, for rating service-connected disabilities and 
assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; the report of a June 1980 VA 
Agent Orange examination; records reflecting the Veteran's VA 
treatment from March 1982 through November 2009; reports of VA 
examinations, performed in July 1993, September 1994, and 
December 1997; a November 1993 statement from a former fellow 
service member; statements from the Veteran's former employers, 
received in December 1993; and a December 2007 report from the 
Cooper Clinic.  

In July 2007, and December 2009, VA examined the Veteran to 
determine the nature and etiology of any hearing loss disability 
and/or tinnitus found to be present.  The VA examination reports 
show that the examiners reviewed the Veteran's medical history, 
interviewed and examined the Veteran, documented his current 
medical conditions, and rendered diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

Finally, as noted above, the Veteran had a December 2009 video 
conference with the undersigned Veterans Law Judge.  A transcript 
of that video conference has been associated with the claims 
folder.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support either of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Facts

During August 1966 service entrance examination, the Veteran 
responded in the negative, when asked if he then had, or had ever 
had, hearing loss; ear, nose, or throat trouble, or running ears.  
He also denied that he had ever worn hearing aids.  He responded 
in the affirmative, when asked if he then had, or had ever had, 
mumps.

Audiometric testing revealed the following pure tone thresholds, 
in decibels, at the indicated hertz levels:






HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
Not 
Reported 
(NR)
0 (5)
LEFT
-5 (10)
-5 (5)
5 (15)
NR
0 (5)

Speech audiometry was not performed.  

(NOTE:  Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)

In December 1967, the Veteran was injured when the tracked 
vehicle he was driving hit a mine.  He was taken to the aid 
station where he was found to have an abrasion over the left 6th 
and 7th rib area and right scapula.  His tympanic membranes were 
intact with 3+ erythema.  He was to have no duty until he 
returned to the clinic the following morning for a reevaluation.

During July 1968 service separation examination, the Veteran 
responded in the negative, when asked if he then had, or had ever 
had, hearing loss; ear, nose, or throat trouble, or running ears.  
He also denied that he had ever worn hearing aids.  He responded 
in the affirmative, when asked if he then had, or had ever had, 
mumps.

Audiometric testing revealed the following pure tone thresholds, 
in decibels, at the indicated hertz levels:






HERTZ



500
1000
2000
3000
4000
RIGHT
-10
5
5
NR
5
LEFT
-10
5
5
NR
5

Speech audiometry was not performed.  

During a June 1980 VA Agent Orange protocol examination, the 
Veteran's ears were within normal limits, and his hearing was 
20/20.  

In March 1982, VA received the Veteran's claim of entitlement to 
service connection for an injury to the spine and shoulder. 

In March 1982, the Veteran was hospitalized by VA, primarily for 
a right knee disability.  It was noted that he was a heavy 
equipment operator.

In April 1982, the RO granted the Veteran entitlement to service 
connection for a scar from the right scapula along the 6th and 
7th ribs.  

In March 1992, the RO received the Veteran's claims of 
entitlement to service connection for disabilities of the back, 
neck, right shoulder, right knee, and both feet.  In August 1992, 
the RO denied those claims, and the Veteran perfected an appeal 
to the Board.

In May 1992, the Veteran received VA outpatient treatment for a 
cervical spine disorder.  It was noted that he was a truck driver 
the for the Highway Department.  

In July 1993, the Veteran was examined by VA, primarily to 
determine the nature and etiology of various orthopedic 
disabilities.  It was noted that the Veteran was a truck driver 
for the State Highway Department and that he also performed 
maintenance work.  

In December 2004, the RO received the Veteran's claim of 
entitlement to service connection for diabetes mellitus.

In November 1993, a former fellow serviceman, Master Sergeant D. 
H, reported that the Veteran had been injured in service, when 
the tracked vehicle he was driving hit a land mine.  There was a 
large explosion, and the Veteran was reportedly knocked 
unconscious.

In December 2004, the RO received the Veteran's claim of 
entitlement to service connection for diabetes mellitus.

During a June 2007 consultation with the VA Audiology Service, 
the Veteran's left ear hearing acuity was within normal limits, 
precipitously dropping to moderately severe at 6000 hertz.  He 
reportedly demonstrated a mild sensorineural hearing loss in his 
right ear through 4000 hertz, precipitously dropping to severe at 
6000 hertz.  The following month, the Veteran was fitted with a 
hearing aid in his right ear.  

In July 2007, the Veteran was examined by VA to determine the 
nature and etiology of any hearing loss disability or tinnitus 
found to be present.  It was noted that the Veteran had had some 
history of noise exposure while hunting prior to service.  It was 
also noted that in service, he had experienced noise exposure 
associated with weapons and artillery fire.  After service, he 
reportedly had occupational noise exposure working around heavy 
equipment with the State Highway Department.  

Audiometric testing revealed the following pure tone thresholds, 
in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-25
20
20
15
30
LEFT
25
15
15
15
25

Speech audiometry revealed speech recognition scores of 94 
percent in the right ear and 98 percent in the left ear.  
Following the VA examination, the examiner concluded that the 
Veteran's hearing acuity through 4000 hertz was within normal 
limits in the left ear and within normal limits to a mild 
sensorineral hearing loss in the right ear.  Therefore, the VA 
examiner concluded that the Veteran did not meet the criteria for 
a hearing loss disability in either ear.  After a review of the 
claims folder, the examiner noted that the Veteran's bilateral 
hearing acuity in service from 500 to 4000 hertz had been within 
normal limits.  He also noted that there was no mention of 
tinnitus in the Veteran's service medical records.  With the 
Veteran's hearing acuity within normal limits at the time of his 
separation from service, no mention of tinnitus in service, and a 
history of post-service noise exposure, the VA examiner opined 
that that it was less likely than not that the Veteran's tinnitus 
was related to service.

In December 2007, during an examination at the Cooper Clinic, the 
Veteran complained of hearing loss, greater in the right ear than 
the left and tinnitus.  He reported his blast injury in service, 
and VA's recent issuance of a hearing aid for his right ear.  
Audiometric testing revealed the following pure tone thresholds, 
in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
NR
25
LEFT
25
20
20
NR
25

Above 4000 hertz, the Veteran demonstrated puretone thresholds of 
at least 50 decibels in the right ear and at least 40 decibels in 
the left ear.  

Speech audiometry revealed speech recognition scores of 100 
percent in the right ear and 96 percent in the left ear.  

Following the Veteran's examination at the Cooper Clinic, the 
examiner concluded that the Veteran had a bilateral high tone 
hearing loss which was greater on the right.  The examiner stated 
that by history, the Veteran's hearing loss was related to an 
explosive injury in service and that it may have been aggravated 
by other noise exposure over his working life.  He stated that at 
that point, he simply did not have records or enough information 
on a disability type examination to make such a determination.

VA treatment records, dated from October 2008 through October 
2009, document the Veteran's sensorineural hearing loss.

In December 2009, the Veteran was reexamined by VA to determine 
the nature and etiology of any hearing loss disability or 
tinnitus found to be present.  The Veteran denied pre-military 
noise exposure, noting that he had sustained acoustic trauma in 
service from the sounds of artillery and his involvement in a 
blast injury.  He stated that the blast in service had caused a 
head injury and that he had had tinnitus since that time.  He 
also reiterated that he had experienced noise exposure after 
service, primarily associated with the operation of heavy 
equipment and a chainsaw and the sounds of gunfire during 
hunting.  Audiometric testing revealed the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
10
25
LEFT
15
15
10
15
25

The examiner noted that in the right ear the Veteran did have a 
mild hearing loss at 250 hertz and hearing within normal limits 
from 500 to 4000 hertz sloping to a severe hearing loss at 6000 
and 8000 hertz.  In the left ear, the examiner reported that from 
250 hertz to 4000 hertz, the Veteran's hearing acuity was within 
normal limits, sloping to a moderately severe hearing loss at 
6000 and 8000 hertz.  

Speech audiometry revealed speech recognition scores of 94 
percent in the right ear and 96 percent in the left ear.  

The examiner noted that the Veteran's hearing acuity at the time 
of his entry into service had been within normal limits and that 
there had been no change through the time of his separation from 
service. Therefore, she concluded that the Veteran's hearing loss 
was unrelated to service.  In this regard, she noted the pure 
tone thresholds did not meet the VA criteria for hearing loss 
disability.  She considered  the opinion of the December 2007 
examiner from the Cooper Clinic.  However, she found that opinion 
speculative in nature because the December 2007 examiner had not 
reviewed the Veteran's records.  She noted that the Cooper Clinic 
examiner's, opinion had been speculative and based solely on a 
history reported by the Veteran.  She also noted that there were 
no complaints of tinnitus found in the service treatment records.  
She stated that it was not seen until the June 2007 hearing 
examination.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain organic neurologic disabilities, such as a 
sensorineural hearing loss, service connection may be presumed 
when such disability is shown to a degree of 10 percent or more 
within one year of the Veteran's discharge from active duty.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In this case, the evidence shows that the Veteran participated in 
combat.  Special considerations attend the cases of combat 
veterans. 38 U.S.C.A. § 1154(b).  For any veteran who engaged in 
combat with the enemy in active service with a military 
organization of the United States during a period of war, the VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in favor of the 
Veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service connection in each case 
are to be recorded in full.

The foregoing law and regulations notwithstanding, they do not  
create a statutory presumption that combat veteran's alleged 
disease or injury is service-connected. The Veteran must still 
meet his evidentiary burden with respect to service connection.  
Section 1154(b) sets forth a three-step, sequential analysis that 
must be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  As the first step, it 
must be determined whether the Veteran has proffered satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. (Satisfactory lay or other evidence under 
38 U.S.C.A. § 1154(b) means credible evidence.  Caluza.  VA is 
not required to accept statements or testimony that is inherently 
incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  
Second, it must be determined whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships of 
such service."  The statute provides that if these two inquiries 
are met, VA shall accept the Veteran's evidence as sufficient 
proof of service- connection, even if no official record of such 
incurrence exists.  Thus, if a veteran satisfies both of these 
inquiries mandated by the statute, a factual presumption arises 
that the alleged injury or disease is service-connected.  Section 
1154(b) makes the resolution of these inquiries very favorable to 
the Veteran by providing that the VA shall resolve every 
reasonable doubt in favor of the Veteran.  The presumption is, 
however, rebuttable.  The VA may rebut the presumption by 
presenting clear and convincing evidence to the contrary.  Thus, 
as the third step in the analysis, it must be determined whether 
the government has met its burden of rebutting the presumption of 
service-connection by clear and convincing evidence to the 
contrary.  Collette v. Brown, 82 F. 3d 389, 392-93 (1996).

Analysis 

The Veteran contends that he has a bilateral hearing loss 
disability and tinnitus, primarily as the result of noise 
exposure to a blast injury and artillery fire in service.  He 
states that he has had chronically impaired hearing and tinnitus 
since service, and that service connection is , therefore, 
warranted.  However, after carefully considering those claims in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against those 
claims.  Accordingly, the appeal will be denied.  

The Hearing Loss Disability 

In this case, the evidence shows that the Veteran is a combat 
Veteran and that he has been treated for complaints of a 
sensorineural hearing loss disability since approximately 2007.  
However, that disability does not impair his hearing in the 
conversational voice range from 500 to 4000 hertz.  All of the 
audiometric and speech reception tests, performed in and after 
service, show that his hearing was and is within normal limits 
for VA purposes.  Indeed, none of the puretone thresholds in 
either ear exceeds 30 decibels and no single test shows at least 
3 puretone threshold levels of 26 decibels or higher.  Moreover, 
none of the tests show speech reception of less than 94 percent 
in either ear.  Even the examination at the Cooper Clinic 
supports those findings.  Therefore, although the examiner at the 
Cooper Clinic found that the Veteran has a hearing loss related 
to the blast injury in service, the foregoing findings provide 
clear and convincing evidence that the Veteran does not currently 
have a hearing loss disability for which service connection may 
be granted.  38 C.F.R. § 3.385.  Absent such evidence, service 
connection for a hearing loss disability is not warranted, and 
the appeal is denied.  

Inasmuch as there is no finding of a current hearing loss 
disability for which service connection may be granted, any 
question regarding the etiology of the claimed hearing loss 
disability is, effectively, moot.  Therefore, it requires no 
further discussion by the Board.  

In arriving at the foregoing decision, the Board is aware of the 
anomalous situation in which VA has issued the Veteran a hearing 
aid for his right ear.  However, it is not dispositive.  The 
evidence shows that the Veteran was issued that hearing aid for 
difficulty hearing in ranges outside that from 500 to 4000 
decibels.  When weighed and evaluated against a finding that the 
Veteran does not demonstrate a hearing loss disability under the 
criteria set forth in 38 C.F.R. § 3.385, the issuance of the 
hearing aid is not sufficient to permit a grant of service 
connection.  

Tinnitus

A review of the evidence discloses that the Veteran has a current 
diagnosis of tinnitus.  His contention that it is, primarily, the 
result of the blast injury in service is not inherently 
incredible.  Rather, it is consistent with the circumstances of 
service as a combat Veteran.  Although such a scenario creates 
the presumption that service connection is warranted, there is 
clear and convincing evidence on file to rebut that presumption.  
In this regard, the Board notes that the Veteran did not report 
tinnitus in service or at the time of his separation from 
service.  It is reasonable to expect he would have reported 
tinnitus at a time proximate to the blast, as he did report other 
injuries he had sustained.  This is particularly true in light of 
the fact that his ears were examined at the time of the blast 
injury.  Moreover, at the time of his separation, from service, 
he actively denied any ear problems.  

During his video conference, the Veteran testified that during 
his outprocessing from service, a sergeant informed him that, 
unless he needed to go to the hospital for immediate treatment, 
he was to respond in the negative, when asked if he had been 
injured in service.  However, he did respond in the affirmative, 
when asked if he then had, or had ever had, other disorders, such 
as mumps; and there is no evidence in service that he required 
any immediate treatment for that disability.  Therefore, it is 
reasonable to expect that if he was experiencing tinnitus, he 
would have also reported that disorder at service separation.  
That he did not do so militates against his claim.  

The next question then is whether there was a continuity of 
tinnitus symptoms following the Veteran's discharge from service.  
However, there is no evidence of complaints or clinical findings 
of tinnitus for almost 40 years after service.  In this regard, 
there are treatment and examination records, dated since 1980, 
which are completely devoid of any evidence of tinnitus.  That 
is, there is no evidence to support the Veteran's contention of 
post-service continuity of symptomatology.  The question then, is 
whether there is evidence of nexus between the current findings 
of tinnitus and service.

Although the Cooper Clinic examiner suggests that the Veteran's 
history supports a relationship between tinnitus and the blast 
injury in service, that conclusion was  based on history reported 
by the Veteran, rather than a review of the Veteran's medical 
history.  While a lack of medical history does not necessarily 
render a private physician's opinion incompetent, a bare 
transcription of a lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Indeed, the Cooper Clinic examiner's opinion is 
diminished by his acknowledgement that he did not have any 
records or enough information to make such a determination.  Cf. 
Gardin v. Shinseki, No. 2009-7120 (Fed. Cir. Jul. 16, 2010) (A 
private physician's opinion may qualify as competent medical 
evidence, even though he or she need not review the Veteran's 
medical service records.)  Moreover, the opinions from the two 
most recent VA examiners, which did include a review of the 
record, provide strong evidence to rebut a finding that the 
Veteran's tinnitus is the result of the blast injury in service.  

Finally, the Board notes that the Veteran did not file a claim of 
entitlement to service connection for tinnitus, until many years 
after service.  That is consistent with the initial record of 
complaints and clinical findings of tinnitus.  If he had had 
tinnitus more proximate to service, the Veteran certainly knew 
how to file a claim.  Indeed, he had filed claims for service 
connection for various disorders as early as 1982.  That he did 
not do so with respect to tinnitus further militates against 
claim.  

While no single piece of evidence is dispositive, the 
preponderance of the evidence shows that the Veteran's tinnitus 
was first manifested many years after service and is unrelated 
thereto.  Therefore, service connection is not warranted, and the 
appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate balance of 
evidence which neither proves nor disproves a claim.  In this 
case, the preponderance of the evidence is against the Veteran's 
claims.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010). 




ORDER

Entitlement to hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


